—We think, considering the short period of service of the relator, and the volume of work done by him, that the number of errors made by him was not sufficient to establish incompetency on his part. None of the errors showed a hopeless incompetency, and a few days more of service might have resulted in a relative perfection. Before a final determination of incompetency was reached a better opportunity should have been afforded the relator. Therefore, the determination of the county clerk is annulled, with fifty dollars costs and disbursements, and the relator reinstated. Jenks, P. J., Burr, Carr, Rich and Stapleton, JJ., concurred.